PIERCE, Chief Judge.
Appellant Ronald Kinzer was informed against in the Sarasota County Circuit Court on September 24, 1969, charged with the offense of resisting an officer with violence. On December 15, 1969, he was tried and convicted by a jury of the offense. On June 16, 1970, Kinzer was adjudged guilty of said offense and sentenced to sérve a term of imprisonment, being thereupon placed on probation for a period of two years. On June 22, 1970, he filed notice of appeal to this Court.
The only question raised on this appeal is the sufficiency of the evidence to convict, but it is conceded that no motion for new trial was filed on behalf of Kinzer nor any ruling made thereon.
We have carefully examined the evidence in the record on appeal and find it to be amply sufficient to sustain the verdict and judgment of conviction. Furthermore, the law is clear that a motion for *911new trial, duly filed on behalf of the accused after verdict of guilty, is essential to permit consideration of the sufficiency of the evidence on appeal.
The judgment appealed from is therefore
Affirmed.
HOBSON and MANN, JJ., concur.